—Judgment unanimously reversed on the law, new trial granted on count four of indictment and count three of indictment dismissed without prejudice to the People to re-present any appropriate charges under count three of indictment to another Grand Jury. Memorandum: Reversal is mandated by the trial court’s *915charge on reasonable doubt (see, People v Sosby, 197 AD2d 909 [decided herewith]). Inasmuch as defendant was convicted of the lesser included offense of robbery in the third degree under count three of the indictment, that count is dismissed without prejudice to the People to re-present any appropriate charges under that count to another Grand Jury (see, People v Gonzalez, 61 NY2d 633, 635; People v Grant, 197 AD2d 910 [decided herewith]). A new trial is granted on count four of the indictment. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Robbery, 3rd Degree.) Present—Den-man, P. J., Green, Lawton, Fallon and Boehm, JJ.